United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4086
                                   ___________

Carolyn S. Orren,                        *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Kenneth S. Apfel, Commissioner of        *
Social Security Administration,          *
                                         *
             Defendant - Appellee.       * [UNPUBLISHED]
                                    ___________

                          Submitted: April 6, 1998
                              Filed: April 9, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Carolyn S. Orren appeals the district court’s1 affirmance of the Commissioner’s
denial of Orren’s Supplemental Security Income application. Having carefully
reviewed the record and the parties& submissions, we conclude substantial evidence on
the record as a whole supports the Commissioner&s decision. Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47B.


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable Bobby
E. Shepherd, United States Magistrate Judge for the Western District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-